Exhibit 10.2

FIRST AMENDMENT
TO
BACKSTOP AGREEMENT

THIS FIRST AMENDMENT (the “First Amendment”) to the Backstop Agreement dated as
of August 16, 2006 (the “Agreement”), by and by and between J. L. Halsey
Corporation (the “Company”) and LDN Stuyvie Partnership (“LDN”), is entered into
as of December 5, 2006.

RECITALS:

WHEREAS, the Company and LDN desire to amend the Agreement as provided herein
pursuant to Section 10(e) of the Agreement; and

WHEREAS, any capitalized term used herein, and not otherwise defined herein,
shall have the meaning set forth in the Agreement.

AGREEMENTS:

NOW, THEREFORE, in consideration of the foregoing and the agreements herein
contained, the parties hereto covenant and agree as follows:

1.             Section 2 of the Agreement is hereby amended by adding the
following sentence at the end thereof:

Notwithstanding anything to the contrary contained in this Section 2, in the
event the Agreement is terminated pursuant to clauses (b), (c) or (d) of Section
9 below, for purposes of the Promissory Note only the term “Closing” shall mean
the date of such termination.

2.             Section 9 of the Agreement is hereby amended in its entirety to
read as follows:

Section 9.               Termination.  This Agreement may be terminated (and in
the case of subsections (e) and (f) below, shall be terminated) at any time
prior to the Closing, as follows:

(a)           by mutual written consent of the Company and LDN;

(b)           by either the Company or LDN if any governmental entity shall
institute any suit or action challenging the validity or legality of, or seeking
to restrain the consummation of, the transactions contemplated by this Agreement
(including, without limitation, the issuance of Rights pursuant to the Rights
Offering);

(c)           by the Company, in the event LDN has breached any representation,
warranty, or covenant contained in this Agreement, in any material respect,
provided that the Company has notified LDN of the breach, and the breach has
continued without cure for a period of 15 days after the notice of such breach
or for such longer


--------------------------------------------------------------------------------




period so long as such breach is curable by LDN through the exercise of its
reasonable efforts, and LDN continues to exercise such reasonable efforts;

(d)           by LDN, in the event that the Company has breached any
representation, warranty, or covenant contained in this Agreement, in any
material respect, provided that LDN has notified the Company of the breach, and
the breach has continued without cure for a period of 15 days after the notice
of such breach or for such longer period so long as such breach is curable by
the Company through the exercise of its reasonable efforts, and the Company
continues to exercise such reasonable efforts;

(e)           automatically and without any action on the part of either of the
parties hereto if the Registration Statement has not been declared effective by
the Commission by 5:30 p.m. ET on January 31, 2007; and

(f)            automatically and without any action on the part of either of the
parties hereto if the Registration Statement has been declared effective by the
Commission by 5:30 p.m. ET on January 31, 2007, but the Rights offered in the
Rights Offering have not expired by 11:59 p.m. ET on March 31, 2007.

2.             Except as herein specifically amended, the Agreement shall
continue in full force and effect in accordance with its terms.

[SIGNATURE PAGE FOLLOWS]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
effective as of the date first written above.

J.L. HALSEY CORPORATION

 

 

 

 

 

 

 

By:

/s/ David R. Burt

 

 

Name: David Burt

 

 

Its: Chief Executive Officer

 

 

 

 

 

 

 

 

LDN STUYVIE PARTNERSHIP

 

 

 

 

 

 

 

By:

 /s/ William T. Comfort

 

 

Name: William T. Comfort

 

 

Its: General Partner

 

 

A-1


--------------------------------------------------------------------------------